DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0021183; hereinafter Peters ‘183) in view of Artelsmair et al (WO 2005/030422) and Pletcher et al (US 2014/0008354).  
Peters ‘183 shows the system and method claimed including a welding-type power source (80), a welding-type circuit including a welding-type electrode (E) and a first contact tip (120) of a welding torch, an electrode preheating circuit (81) that provides a preheating power to the electrode via a second contact tip (110) of the welding torch, an electrode preheat control circuit (70) that controls the preheating power to the electrode via a the electrode preheating circuit (81) through the power source (80). Peters ‘183 further discloses that the power source (80) that provides a preheating power to the electrode can include a voltage feedback/circuit or a current feedback that is known to detect or determine an output voltage or current, respectively, of a welding electrode. Also see para [0015] and [0017]. 
But, Peters ‘183 does not explicitly show controlling the preheating power based on the preheat voltage wherein the preheating power is disabled in response to an invalid voltage for at least a threshold time. 
Artelsmair shows an electrode preheating system for preheating an electrode including a welding power source (35), a welding electrode (14), a preheating circuit (36) providing preheating power via a second tip (32) of a welding torch, a control device (4) that determines deviations of various parameters, which would include deviations (invalid) of the output current or voltage from the set point value, wherein the energy output of the preheating power is increased or decreased for a predetermined/threshold period of time. Also, see page 11, the second paragraph on page 11 of the English translation section; page 12 of the English translation section, the second paragraph; and page 14, the fourth paragraph.     
Pletcher also shows it is known to preheat a welding electrode (para [0025]), and Pletcher further discloses that a voltage detection circuit (2240) that detects a voltage out of the electrode at a contact tube (2165) wherein the detected voltage is provided to a control circuit (2230) that would further control to increase or shut off/disable a power output (voltage or current) to the electrode based on the detected voltage if the detected voltage is not within the desired operational range. Also see para [0030], [0044] and [0047]. 
In view of Artelsmair and Pletcher, it would have been obvious to one of ordinary skill in the art to adapt Peters ‘183 with the preheat control circuit with a preheat voltage feedback that detects the preheating voltage of the electrode to determine if the detected preheating voltage is invalid as being outside of the predetermined voltage range to further control the preheating power to safeguard the welding operation, and it would also have been obvious to provide the control circuit that further control the supplied power/voltage/current based on the monitored power supply to either to disable/reduce or increase its output during its threshold time or a time period of the welding operation to bring the preheating voltage within the desired valid voltage range to effectuate the desired heating of the electrode to predictably improve the welding operations. 
With respect to claims 2, 3, 14 and 20, Artelsmair further shows the control device (4) as a user interface that determines or indicates the deviation/invalid voltage feedback condition as the setpoint/threshold value and actual value of the voltage are compared (page 12, the second paragraph). Pletcher also shows a user interface that inputs and controls the preheat control circuit (2230) wherein Pletcher teaches for disabling or shutting off the power to the electrode/contact tube when the detected voltage, as the invalid voltage, is at or above the desired threshold value (para [0047]). Thus, it would have been obvious to one of ordinary skill in the art to adapt Peters ‘183 to shut off or disable the preheating circuit including in response to the invalid preheat voltage if and when such detected voltage is outside of the valid range that leads to undesired welding operations. 
With respect to claims 4, 5 and 19, Artelsmair further teaches for controlling the current (pages 3 and 12), and Pletcher further teaches for sensing and controlling current applied to the electrode (see para [0039]-[0042]), and it would have been obvious to further detect or determine the current level of the preheating power and to control the current level including disabling current level or having less current when the current exceeds a threshold or when the invalid voltage is detected so as to maintain the preheating of the electrode/wire at the optimal level for its welding operation thereof.
With respect to claim 7, Artelsmair or Pletcher further shows providing preheating power via the first contact tip and the second contact tip as illustrated in Figure 2 of Artelsmair and Figure 7 of Pletcher.
With respect to claim 8-11 and 16, Artelsmair or Pletcher further shows inputting and detecting an electrode/wire feed speed/movement which would include a wire sensor or detector to detect such feed speed/movement wherein the preheating power is also controlled based on the electrode feed speed/movement including reducing or disabling the preheating power/current/voltage when the wire speed/movement is less than a threshold speed to control the welding power that is commensurate with the wire speed and to effectuate the desired welding operations including reducing or disabling of the preheating when there is less or no movement of the wire feed speed.  
With respect to claims 12 and 18, Artelsmair the preheat control circuit (36) that is based on the voltage/current of the power (35) that is controlled a control device (4). Also, see page 7, the fourth paragraph; and page 9, the second paragraph.
With respect to claim 13, Peters ‘183 shows for providing a feedback circuit including the circuit (18) as well as the current feedback (22) and the voltage feedback (26) that determines the arc current /voltage wherein Peters ‘183 further teaches that the total combined power/current including the preheating power does not exceed the desired amount (also see para [0015] and [0045]), and thus the preheating power would be limited or controlled based on the arc voltage to limit the total power within the desired power amount to effectuate the desired welding operations.
With respect to claim 15, Artelsmair shows reducing the preheating power when the deviation or invalid preheat voltage is detected, and Pletcher also shows for shutting or decreasing the power output when the invalid voltage is detected, and it would have been obvious to have the preheating power reduced as the time for the invalid preheating voltage is increased or continued to avoid any overheating or underheating of the electrode. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters ‘183 in view of Artelsmair and Pletcher as applied to claims 1-5 and 7-20 above, and further in view of Peters (US 2014/0263231; hereinafter Peters ‘231).
Peters ‘183 in view of Artelsmair and Pletcher shows the system claimed including determining whether a current of the preheating power has exceeded a desired range or threshold but does not show except for the threshold comprising an average current or RMS current when determining a current of the preheating power. 
Peters ‘231 shows a hot wire (145) that is supplied with a peak current and a background current wherein an average current is maintained and applied to the hot wire to provide a consistent heating temperature to the hot wire. Also see para [0035] and [0036]. 
In view of Peters ‘231, it would have been obvious to one of ordinary skill in the art to adapt Peters ‘183, as modified by Artelsmair and Pletcher, with the threshold to be an average or RMS current for the preheating of the electrode/wire so that the electrode/wire can be consistently maintained at the desired temperature by not exceeding such threshold average current.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,766,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of US Patent ‘092 shows the system and method claimed including a welding-type power source providing welding type power to welding type circuit that comprises a welding-type electrode, a first contact tip, and a second contact tip, an electrode preheating circuit , a preheat feedback circuit, and an electrode preheat control circuit  that controls the preheating power and reducing/disabling the electrode preheating circuit which would include stopping the preheating power when the preheating circuit is disabled or reduced. 
It is also noted that the more detailed claim scope of US Patent ‘092 is deemed to anticipate the broad claim scope of the pending claims of the present application wherein the variations of the pending claims are also deemed obvious variants of the claims of US Patent ‘092. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761